COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  MARTIN HERRERA,                                 §                No. 08-17-00043-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                 41st District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §                (TC# 20140D05440)

                                              §
                                            ORDER

       The Court on its own motion ORDERS the District Clerk of El Paso County, Texas to

forward the following original exhibit to the Court: State’s Exhibit 1. The original exhibit is due

with this Court on or before August 22, 2018. The Court will return the original exhibit to the

District Clerk of El Paso County, Texas, after final disposition of this appeal.

       IT IS SO ORDERED this 20th day of August, 2018.


                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.